OFFICE   OF THE ATTORNEY         GENERAL   OF TEXAS
                              AUSTIN




XI'.Jrurrse
          W. '8ltherspoon
Dlstriot Attorney
69th Dietriot
Rereford, Taxes

Dear ILIT.
         '?,'ithersgoon:




          Your requee
whether or not property   p                  proceed6 or e ‘t;rs
Risk Insuranoe "01                           een received by
this office.
                                             ney Of ::ihlmcoun-
                                             e identioel ques-
tion to this d                               n ~68 rendered by
iionorableF. G                               orney Oenaral,
                                       ldenoee much research end
                                       entirely conour.
                                y benetiolsrpwith runds re-
                                Government 68 oompeneation
                               on of the 6ervioe and death
                     er,Ss not exempt rr0m tbxstion.    The
                     hds being sui jurls the Zederel Govern-
                     suoh fund8 through subsequentmutation6
                    tlpreeerve them to the benetiolary,
                ncloslng herewith 6 copy Of the bbove men-
tioned opinion rendsrod by F. 0. IdoKinsey.
          '!3ustingthat this 6nswers your inquiry, i remain
                                           Your8 very truly